Exhibit 99.01 EASTMAN CHEMICAL COMPANY DETAIL OF SALES REVENUE First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2007 2007 Sales Revenue $ 1,795 $ 1,895 Less:contract ethylene sales (1) 70 74 Sales revenue excluding contract ethylene sales $ 1,725 $ 1,821 First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2006 2006 2006 2006 2006 Sales Revenue $ 1,803 $ 1,929 $ 1,966 $ 1,752 $ 7,450 Less:divested product lines Coatings, Adhesives, Specialty Polymers and Inks (2) 18 17 18 12 65 Performance Chemicals and Intermediates (3) 30 29 38 14 111 Performance Polymers (2) 180 168 169 118 635 Sales revenue – continuing product lines $ 1,575 $ 1,715 $ 1,741 $ 1,608 $ 6,639 (1) Contract ethylene sales under the transition supply agreement related to the divestiture of the polyethylene businesses. (2)Divested product lines are the product lines related to the polyethylene and Epolene polymer businesses and related assets of the Performance Polymers and Coatings, Adhesives, Specialty Polymers, and Inks ("CASPI") segments located at the Longview, Texas site and the Company's ethylene pipeline which were sold in fourth quarter 2006. (3) The Company's Batesville, Arkansas manufacturing facility and related assets and the specialty organic chemicals product lines in the Performance Chemicals and Intermediates ("PCI") segment were sold in fourth quarter 2006. 55
